Title: From John Quincy Adams to Abigail Smith Adams, 14 April 1801
From: Adams, John Quincy
To: Adams, Abigail Smith



My dear mother
Berlin 14. April 1801.

I received a few days ago your kind letter of 29 January. After having been so many months without a line from you, it gave me sincere pleasure to see your hand-writing again, though I could not but sympathise with the afflictions under the immediate burden of which it was written—I have cordially and deeply lamented my poor brother, and will obey your injunction respecting his child.
I learn with extreme satisfaction that under all these circumstances my father has retained his health and spirits—I have ever been fully convinced of his vigour and energy of mind, and was persuaded that it would bear him up on these occasions, as it had done in many former instances, of difficulty, danger and disappointment—I knew he was aware that in contributing to found a great republic, he was not preparing a school for public gratitude; that bad passions and bad practices would produce the same effects there, that they have in all other ages and climates with similar governments; and that he himself would in all probability be one of the most signal instances of patriotism sacrificed to intrigue and envy.
Mr. Hamilton’s pamphlet I have not seen, and have heard but very obscurely and imperfectly of the Essex junto and their manoeuvres—But I could not avoid the conclusion when once the fact was established of such a division in the friends to the Government, that the administration would certainly change hands—The usual details of party manoeuvering, intrigues, calumnies, perfidies, frauds, baseness and brutality of every kind, I have known very little of and have no desire to know more—That they would be, there was no reason to doubt, and that they have been can therefore give no surprize—The alledged motives of a public nature upon which Mr. Hamilton and his party separated from the government, are in themselves not merely a justification, they are the best eulogium of my father’s administration—I regret very much not having received your letter from Quincy not only as it contained explanations upon this subject, which I am very desirous to possess, but because it would have made known the reasons to me, for which you think it would be advisable for me to return home immediately. I am the more anxious for this, because two motives which to my own mind are of peculiar weight and importance have led me to a different determinationThe first is the present situation of the North of Europe, which seems more than at any other period, to render expedient the presence of a person in a public character from the United States—And the second is that being under a confident expectation of a recall from the new Administration, I do not think proper to have the appearance of anticipating it, by asking it myself—If for public reasons or from private motives, the President judges fit to remove me from this place, I shall submit, and go home, not to publish a libel against him, by betraying the documents of my mission, when they are no longer mine; not to insult him by blubbering to the house of Representatives an insolent complaint against him for recalling me. Not to treasure up in my heart wrath for the day of wrath, and ransack the United States for every private confidential letter he ever wrote, to make it a tool of malice and revenge against himself—High and illustrious as these precedents of patriotism are, I will sooner turn scavenger and earn my living by clearing away the filth of the streets, than plunge into this bottomless filth of faction that with the ordure with which I shall cover myself I may sink him out of office. I certainly never will ask him for any place—Nor will I complain if he removes me from that which I already hold—But in following my own feelings of delicacy, I think that the removal ought to be entirely an act of his own, and that it would be unbecoming in me to ask, or by any thing on my part provoke it.
That my brother’s conduct is in every respect such as to give you satisfaction, I rejoyce to hear, though I should have been certain it could not be otherwise, even had you not so written—I fully know his worth and have in him an unlimited confidence—It must be to him a source of equal pleasure to know that he has your approbation—The most exquisite enjoyment which can delight a filial heart, is the certainty of giving joy to that of a parent. I should have wished that he had changed his determination, and settled in our native State. Without feeling any thing of local prejudice I cannot consider either the physical, the moral or the political climate of Pennsylvania, as so healthy as that of Massachusetts—It is not inconsistent with religious ideas, and is much less so than shallow thinkers persuade themselves, with the lessons of natural and experimental philosophy, to suppose that the pestilence of the mind, which rages with such violence in that State under the name of party-Spirit, is intimately connected with that physical pestilence which sweeps away so many thousands of its people.
“The first magistrates of a republic (says Cicero) should always observe two precepts of Plato—The one, to sacrifice their own ease to the benefit of the people, and refer to that end all their actions—The other, to apply their cares to the whole body of the Republic, and not abandon one part for the sake of protecting another—For, (adds he,) they who consult the interests only of a part of the citizens, and neglect the rest, introduce into the city those most pernicious evils, discord and sedition; from which some become partizans of the populace, and others, of the better sort—very few, of the whole—Hence arose cruel dissensions in Athens, and in our republic not only seditions but these pestiferous civil wars—A firm and honest citizen, worthy of being placed at the head of his nation, will shun, will abhor such conduct, and give himself up entirely to the Republic.”—It is the misfortune of Pennsylvania to be governed by persons who care very little for the precepts of Plato, and perhaps know as little of those of Cicero—Pennsylvania has taken great and very laudable pains to reform her criminal code, and I hope the day will come when she will be no longer liable to the reproach of having been more solicitous to mitigate punishments than to diminish crimes. It is not from petty larcenies, and paltry frauds that the danger of our country proceeds—It is from political vices, widening into moral depravity of the worst kind—Against these Pennsylvania has provided no school of correctionno work shop gaol; no solitary dungeon; though she needs them much more than for offences against her common or statute Laws.—All the States of our union suffer by the same evil; but Pennsylvania is more afflicted with it than any of the rest.
The Gazette which I have begun to address to my father will abridge all I can say to you upon the politics of Europe—My greatest concern with regard to this plan is, that before the several numbers come to hand, all the news will be old—It was from this consideration that I dropp’d the purpose I had form’d when I first came to Europe, of sending something similar to the Secretary of State—I now venture upon the trial, especially as I feel a greater latitude of liberty in delivering my opinions upon facts, to my father, than to the official department.
The death of the Emperor of Russia, and the English expedition against Copenhagen, are the most important recent incidents in the North of Europe—When I wrote my letter to my father of March 24th: I little thought that Paul the first was no more. That on that very day he had perished, probably by an eruption of the volcano upon which he was doom’d to live—It is yet very doubtful whether the changes which I then anticipated as the probable consequence of such a contingency will actually take place. At least it is certain that the new Emperor has sent a Commission to the former Russian Minister in England, and that Count Panin is to be Vice-Chancellor again
Since Nelson’s first attack upon the line of defence before Copenhagen, and the armistice which succeeded upon its issue, there is nothing certain from that place—Whatever may happen there will be sooner known in England than here; and of course will reach you sooner by the newspapers than from me.
The day before yesterday, at half-past three o’clock afternoon, my dear Louisa gave me a Son—She has had a very severe time, through the winter, and is now so ill that I dare not write to her mother, to give her notice of this event. I will humbly hope that in a few days, I may be relieved from my anxiety on her account, and enabled to announce to her mother, only news of joy—The child is well.
Ever affectionately your’s
A.